              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL NO. 1:19-cv-00353-MR-WCM


UNITED STATES OF AMERICA             )
                                     )
     Plaintiff,                      )
                                     )
v.                                   )
                                     )
APPROXIMATELY $2,416.00 IN           )
U.S. CURRENCY seized from            )
Jeffery Watson on June 5, 2019 in )
Swain County, North Carolina,        )
                                     )
and                                  )
                                     )
REAL PROPERTY LOCATED AT             )
255 SHERRILL ROAD, BRYSON            )
CITY, NORTH CAROLINA, and            )
more particularly described in a     )
document at Book 196, Pages 217- )
219 in the office of the Register of )
Deeds for Swain County, North        )
Carolina,                            )
                                     )
     Defendants.                     )

                          DEFAULT JUDGMENT

     THIS MATTER is before the Court on the Government’s Motion for

Default Judgment of Forfeiture.   [Doc. 7].

     Pursuant to Fed. R. Civ. P. 55(b)(2), the Government requests that the

Court enter a Default Judgment of Forfeiture with respect to the $2,416.00 in



     Case 1:19-cv-00353-MR-WCM Document 9 Filed 05/11/20 Page 1 of 11
United States Currency (“the Defendant Currency”) and the real property

located at 255 Sherrill Road, Bryson City, North Carolina (“the Defendant

Property”), both identified in the Government’s First Amended Complaint

[Doc. 3].

                        I.      FACTUAL BACKGROUND

      Where, as here, an entry of default occurs, the defaulted party is

deemed to have admitted all well-pleaded allegations of fact in the complaint.

See Ryan v. Homecomings Fin. Network, 253 F.3d 778, 780 (4th Cir. 2011);

see also Fed. R. Civ. P. 8(b)(6) (“An allegation—other than one relating to

the amount of damages—is admitted if a responsive pleading is required and

the allegation is not denied”).        Thus, all of the factual allegations in the

Government’s First Amended Verified Complaint [Doc. 3] are deemed

admitted as true. The following is a recitation of the relevant, admitted facts.

      Jeffery Watson is the owner of the Defendant Property, a single-family

home located at 255 Sherrill Road, Bryson City, NC 28713.             [Doc. 3 at ¶ 9].1

Mr. Watson is unemployed.           [Id.].    For several years, the Swain County

Sheriff’s Office received complaints of drug activity occurring at the

Defendant Property.          [Id. at ¶ 10].       The Defendant Property is located



1Based upon a title report obtained by the Marshals Service, there is no mortgage on the
Defendant Property.

                                              2

      Case 1:19-cv-00353-MR-WCM Document 9 Filed 05/11/20 Page 2 of 11
directly across the street from a church and is also near Swain County High

School.     [Id. at ¶¶ 11-12].     Members of the church have complained to law

enforcement about drug activity occurring at the Defendant Property.          [Id.

at ¶ 11. On October 28, 2019, Swain County High School was placed into

a lockdown when three individuals, one of whom appeared to have a firearm,

cut through the school campus to access a path to the Defendant Property.

[Id. at ¶ 12].   Law enforcement located these individuals later that same day

at the Defendant Property.         [Id.].

       On October 28, 2016, November 4, 2016, and June 6, 2016, Mr.

Watson sold quantities ranging from .67 grams to 1.55 grams of

methamphetamine to a Confidential Source (“CS”) at the Defendant

Property.    [Id. at ¶¶ 13-15]. On June 5, 2019, after responding to a 911

phone call at Mr. Watson’s residence, law enforcement applied for and

obtained a search warrant to search the Defendant Property.        [Id. at ¶ 16].

       On June 5, 2019, prior to the execution of the search warrant, DEA

TFO Brian Leopard advised Mr. Watson of his Miranda rights, and asked Mr.

Watson if he would be willing to speak with him.       [Id. at ¶ 17]. Mr. Watson

agreed. [Id.]. Mr. Watson was advised that law enforcement had received

many complaints about the amount of traffic coming and going from the

Defendant Property.       [Id.].    DEA TFO Leopard also advised Mr. Watson


                                            3

      Case 1:19-cv-00353-MR-WCM Document 9 Filed 05/11/20 Page 3 of 11
that there had been controlled purchases of methamphetamine at the

Defendant Property.    [Id.]. Mr. Watson was asked whether he would be

willing to tell the officers where he was keeping any drugs that he had.   [Id.].

Mr. Watson indicated that the other individuals who were present at the

house during the 911 call had nothing to do with “what he had,” and he

informed DEA TFO Leopard that his methamphetamine was in a Pringles

can on the kitchen table.   [Id.].

      On June 5, 2019, during the execution of the search warrant at the

Defendant Property, approximately 21 grams of methamphetamine were

found, along with various items of drug paraphernalia, including digital

scales, plastic baggies, a water bong pipe, a loaded syringe, a multi-colored

marijuana pipe, a ledger, and assorted prescription pills.      [Id. at ¶ 18].

Additionally, an Interarms .38 caliber handgun was also found at the

Defendant Property.    [Id.]. The Defendant Currency was also seized at the

Defendant Property during the execution of the search warrant on June 5,

2019. [Id.]. Mr. Watson was arrested and charged with various state drug

offenses.   [Id.].

      After these events occurred, Mr. Watson continued to sell drugs at the

Defendant Property.         On November 20, 2019, Mr. Watson sold

approximately .5 grams of methamphetamine to a CS at the Defendant


                                      4

     Case 1:19-cv-00353-MR-WCM Document 9 Filed 05/11/20 Page 4 of 11
Property.     [Id. at ¶ 19].        On November 26, 2019, Mr. Watson sold

approximately 1 gram of methamphetamine to a CS at the Defendant

Property.      [Id. at ¶ 20].        On December 2, 2019, Mr. Watson sold

approximately 1 gram of methamphetamine to a CS at the Defendant

Property.    [Id. at ¶ 21]. While the CS was at the Defendant Property, two

other individuals were observed purchasing methamphetamine from Mr.

Watson.     [Id.].

      On December 2, 2019, law enforcement executed a search warrant at

the Defendant Property.          Among other things, law enforcement located

approximately 16 grams of crystal methamphetamine in a sleeping bag in

Mr. Watson’s bed.          [Id. at ¶ 22].   Mr. Watson was again arrested and

charged with various state drug offenses. [Id. at ¶ 24].

                     II.     PROCEDURAL BACKGROUND

      On December 20, 2019, the Government filed a Verified Complaint for

Forfeiture In Rem, alleging that the Defendant Currency seized from Jeffery

Watson on or about June 5, 2019, is subject to civil forfeiture under 21 U.S.C.

§ 881(a)(6), and the Defendant Property is subject to civil forfeiture under 21

U.S.C. § 881(a)(7).        [Doc. 1]. The same day the Complaint was filed, the

Clerk issued a Warrant of Arrest In Rem for the Defendant Currency.      [Doc.

2].


                                            5

      Case 1:19-cv-00353-MR-WCM Document 9 Filed 05/11/20 Page 5 of 11
      On January 10, 2020, the Government filed a First Amended Verified

Complaint for Forfeiture In Rem to correct a scrivener’s error in the

Complaint.      [Doc. 3].      After the Government filed its First Amended

Complaint, in accordance with Rule G(4)(b) of the Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions (“Supplemental

Rules”), the Government provided direct notice of this action to known

potential claimants.      Specifically, on January 10, 2020, the Government

mailed notice and a copy of the Amended Complaint to Jeffery Watson, Mr.

Watson’s attorney, 2 and Michael Watkins 3 at their address of record.

These direct notice packages were successfully delivered.

      Additionally, in accordance with Supplemental Rule G(4)(a), the

Government provided notice by publication as to all persons with potential

claims to the Defendant Currency and Defendant Property by publishing

notice via www.forfeiture.gov from January 15, 2020, until February 13,

2020. [Doc. 4].       Finally, on March 9, 2020, in accordance with 18 U.S.C.



2 Mr. Watson identified Nathan Earwood, Esq. as his attorney on the administrative claim
form he submitted regarding the Defendant Currency. Accordingly, the Government
mailed notice to Mr. Earwood.

3  Records from Swain County indicate that on January 3, 2020, after the Government
filed its original Complaint, Jeffery Watson signed a general warranty deed, purporting to
transfer the property to Michael Watkins. The deed also provided that Mr. Watson
retained a life estate interest in the Defendant Property. The Government provided
direct notice to Michael Watkins.

                                            6

      Case 1:19-cv-00353-MR-WCM Document 9 Filed 05/11/20 Page 6 of 11
985(c)(1)(B), the Government, through the United States Marshals Service,

posted a copy of the Amended Complaint at the Defendant Property.          [See

Doc. 5-1].

       During the pendency of this action, no individual or entity has made a

timely claim to the Defendant Currency or the Defendant Property. On April

21, 2020, pursuant to Fed. R. Civ. P. 55(a), the Government filed a motion

for entry of default [Doc. 5], and on April 22, 2022, the Clerk entered default.

[See Doc. 6].    The Government then filed the present motion for default

judgment.

                             III.   DISCUSSION

      Pursuant to the Civil Asset Forfeiture Reform Act of 2000 (“CAFRA”),

the Government has the initial burden of establishing by a preponderance of

the evidence that the defendant property is subject to forfeiture.

18 U.S.C. § 983(c)(1). A complaint must “state sufficiently detailed facts to

support a reasonable belief that the government will be able to meet its

burden of proof at trial.” Fed. R. Civ. P. Supp. R. G(2)(f).   The Government

may seek forfeiture of currency if it was used, or intended to be used in

exchange for a controlled substance, or represents proceeds of trafficking in

controlled substances, or was used or intended to be used to facilitate a

violation of the Controlled Substances Act, 21 U.S.C. § 801 et seq. See 21


                                       7

     Case 1:19-cv-00353-MR-WCM Document 9 Filed 05/11/20 Page 7 of 11
U.S.C. § 881(a)(6).   The Government may seek forfeiture of real property if

it was “used, or intended to be used, in any manner or part, to commit, or to

facilitate the commission of, a violation” the Controlled Substances Act.

21 U.S.C. § 881(a)(7).    If the Government meets its burden, the burden

then shifts to the claimant to show by a preponderance of the evidence that

he or she is an “innocent owner” of the property as defined by 18 U.S.C. §

983(d).

      To establish that real property is forfeitable because it “facilitated” an

illegal drug transaction, the Government must prove that “there was a

substantial connection between the property and the offense.”      18 U.S.C. §

983(c)(3); see also United States v. 1585 Amherst Road, No. 1:14-cv-136-

MR-DLH, 2016 WL 815298, at *3 (W.D.N.C. Feb. 29, 2016) (Reidinger, J.).

“Under this standard, ‘the property either must be used or intended to be

used to commit a crime, or must facilitate the commission of a crime. At a

minimum, the property must have more than an incidental or fortuitous

connection to criminal activity.’”   United Sates v. 400 Roper Street, No.

1:10-cv-18, 2011 WL 2457876, at *4 (W.D.N.C. June 6, 2011) (Reidinger, J.)

(quoting United States v. Schifferli, 895 F.2d 987, 990 (4th Cir. 1990)). The

Fourth Circuit has explained that a substantial connection may be

established by showing that use of the property made “the prohibited conduct


                                       8

     Case 1:19-cv-00353-MR-WCM Document 9 Filed 05/11/20 Page 8 of 11
less difficult or more or less free from obstruction or hindrance.”   Schifferli,

895 F.2d at 990-91 (internal quotation marks omitted).

      Based upon the allegations of the Government’s Verified First

Amended Complaint—which are deemed admitted as true—the Government

has satisfied its burden of showing that the Defendant Currency and

Defendant Property are subject to forfeiture.          The undisputed facts

demonstrate that for many years the Defendant Property was the site of

numerous illegal drug transactions.           Additionally, drugs and drug

paraphernalia (including a ledger, digital scales, and plastic baggies) were

located at the Defendant Property.         The Defendant Currency was also

seized from the Defendant Property, and Mr. Watson has no legitimate

employment that could account for this currency.

      To be sure, property records indicate that after the Government filed

its original Complaint, Jeffery Watson signed a general warranty deed,

purporting to transfer the Defendant Property to Michael Watkins.          This,

however, is of no moment. The Government’s interest in the Defendant

Property vested at the time of the commission of the unlawful acts giving rise

to forfeiture, and there is no indication that Mr. Watkins qualifies as an

“innocent owner” of the property as defined by 18 U.S.C. § 983(d).




                                       9

     Case 1:19-cv-00353-MR-WCM Document 9 Filed 05/11/20 Page 9 of 11
Furthermore, the Government provided direct notice to Michael Watkins, and

he did not file a claim contesting the forfeiture.

      Based upon the foregoing facts and all other allegations in the

Government’s First Amended Verified Complaint, the Court finds that the

Government has satisfied its burden of establishing that the Defendant

Property and Defendant Currency are forfeitable.         Additionally, the Court

finds that the Government has taken reasonable steps to provide notice to

known potential claimants, and the Government has otherwise complied with

the notice requirements set forth in Supplemental Rule G(4) and 18 U.S.C.

985(c)(1)(B). Accord United States v. 47 West Oakview Road, No. 1:10-cv-

88, 2011 WL 304972, at *1-2 (W.D.N.C. Jan. 28, 2011) (Reidinger, J.)

(granting motion for default judgment in civil forfeiture real property case).

No individual or entity has timely filed a claim to either the Defendant

Property or the Defendant Currency.         After careful review, the Court finds

that the Government has established that default judgment is appropriate.

                              IV.    JUDGMENT

      IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that

the Government’s Motion for Default Judgment of Forfeiture [Doc. 7] is

hereby GRANTED and Judgment of Forfeiture is ENTERED in favor of the




                                       10

     Case 1:19-cv-00353-MR-WCM Document 9 Filed 05/11/20 Page 10 of 11
United States against all persons and entities with respect to the following

defendant properties:

      1)     $2,416.00 in U.S. Currency seized from Jeffery Watson on
             June 5, 2019 in Swain County, North Carolina; and

      2)     255 Sherrill Road, Bryson City, North Carolina, as
             described in a document at Book 196, Pages 217-219 in
             the office of the Register of Deeds for Swain County, North
             Carolina, being real property, together with the residence,
             and all appurtenances, improvements, and attachments
             thereon.

      IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any

right, title, and interest of all persons to the Defendant Currency and

Defendant Property is hereby forfeited to the United States, and no other

right, title, or interest shall exist therein.

      IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the

United States Marshal is hereby directed to dispose of the forfeited

Defendant Currency and Defendant Property as provided by law.

      IT IS SO ORDERED.

                                    Signed: May 11, 2020




                                           11

     Case 1:19-cv-00353-MR-WCM Document 9 Filed 05/11/20 Page 11 of 11
